Citation Nr: 0533300	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  01-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1964, and from January 1965 to December 1970.  He also had 
subsequent National Guard and Army Reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, which assigned the initial disability 
rating for the veteran's PTSD, effective October 24, 1996, 
after granting service connection for this disability.  
Ultimately the originating agency assigned a 50 percent 
evaluation for the disability throughout the initial 
evaluation period, except for those periods when a temporary 
total rating was in effect for hospitalizations.

The veteran testified at a hearing before an RO Hearing 
Officer in July 2003.  A transcript of the hearing is 
associated with the veteran's claims folders.

In October 2003, the Board remanded this case for further 
evidentiary development.  After the requested development was 
accomplished, the Appeals Management Center issued a rating 
decision and supplemental statement of the case (SSOC), which 
assigned a temporary total (100 percent) disability rating 
for a period of hospital treatment, and which also continued 
a 50 percent evaluation, effective at the termination of the 
temporary total rating.  

In the September 2005 VA Form 646, the veteran's 
representative requested that the effective date assigned for 
the veteran's total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) 
should be earlier than that currently assigned.  That issue 
is not before the Board, but is accordingly referred to the 
RO for appropriate action.




FINDING OF FACT

The veteran's PTSD is manifested by social and occupational 
impairment that most nearly approximates severe or 
deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but not 
higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability rating higher than 50 
percent for his service-connected PTSD.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in a March 2004 letter from the Appeals Management 
Center to the veteran and his representative.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
Appeals Management Center readjudicated the veteran's claim 
in July 2005.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

Analysis

The veteran is seeking a higher initial disability rating for 
his service-connected PTSD, which is currently evaluated as 
50 percent disabling.  The veteran essentially contends that 
the symptomatology associated with his PTSD is more severe 
than is contemplated by the currently assigned rating.  

The Board notes that the veteran has been awarded temporary 
100 percent ratings for hospital treatment of his PTSD, 
effective from September 20, 1999, to December 1, 1999, from 
December 11, 2000, to February 1, 2001, and from March 15, 
2004, to May 1, 2004.  The Board has reviewed and considered 
the evidence reflecting the veteran's condition during those 
periods.  However, the Board's primary concern is the 
veteran's condition during the periods when a rating of less 
than 100 percent was in effect.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005).

During the initial evaluation period, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with mental disorders.  The amendment became 
effective November 7, 1996.  

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
PTSD warrants a 100 rating if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or if the disorder results in a demonstrable 
inability to maintain or retain employment.

A 70 percent rating is assigned if the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence as to result in severe 
impairment in the ability to obtain or retain employment.

A 50 percent evaluation is assigned if the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.    

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  The emotionally sick veteran with a good 
work record is not to be under evaluated, nor is a veteran to 
be over-evaluated on the basis of a poor work record not 
supported by the psychiatric disability picture.  It is for 
this reason that great emphasis is placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
38 C.F.R. § 4.130 (1996).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005), a 50 
percent evaluation is warranted for PTSD if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

Although many of the symptoms displayed by the veteran, as 
reflected in the medical findings of record, are no more than 
moderate in degree, and many of the symptoms enumerated for a 
70 percent rating under the current rating criteria are not 
shown in the medical evidence, the Board notes primarily the 
veteran's GAF scores, his persistent suicidal ideation and 
findings attributing this to his PTSD, as well as the severe 
degree of other symptomatology, including social impairment, 
as suggesting that his PTSD is worse than is reflected by the 
current 50 percent rating.  

As noted above, suicidal ideation is a criterion for the 70 
percent level under the current version of the rating 
schedule.  The medical record is replete with references to 
suicidal thoughts and ideation.  Indeed, in the most recent 
May 2005 VA examination, the veteran was found to have 
suicidal thoughts "constantly."  In an April 2000 
psychiatrist note, the veteran was described as having 
aggressive/murderous thoughts, and to be contemplating 
suicide or murder.  He apparently made a suicidal gesture 
during the examination, although this is only noted in later 
reports, and not in the April 2000 report.  Both examiners 
noted that the veteran did not have current intent or a 
current plan.  However, such is not required for a rating at 
the 70 percent level.  The veteran also reported suicidal 
thoughts at the July 2003 VA examination.  In a September 
2004 mental health center progress note, he reported suicidal 
thoughts that come and go.  Moreover, a June 2000 VA 
examination report shows "ongoing suicidal ideation."

The Board believes, based on the persistent nature of the 
veteran's suicidal ideation, that a 70 percent rating is 
warranted irrespective of the other criteria.  See 38 C.F.R. 
§ 4.21 (2005); See also Mauerhan v. Principi, 16 Vet. App. 
436 (2002) [the use of the term "such as" in the rating 
criteria demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating].  

In addition to suicidal ideation, the Board finds that the 
veteran's GAF scores are also consistent with a 70 percent 
rating.  Those scores have generally ranged from 45 to 50, 
with a few exceptions.  In the May 2005 examination, the 
veteran was assigned a GAF score of 50.  He was also assigned 
a score of 50 at discharge from a psychiatric hospitalization 
in May 2004.  In a July 2003 VA examination, the veteran was 
assigned a GAF score of 45 to 50.  E.A.W., M.D. assigned a 
GAF score of 45 in a September 2001 evaluation, and scores of 
50 and 45 were subsequently assigned during regular 
counseling sessions.  In addition, Psychiatrist S.W., M.D. 
assigned a GAF score of 45 in a July 1999 evaluation.  

The Board notes that the veteran was assigned a GAF score of 
35 in an April 2000 psychiatrist's note.  At that time, his 
dysthymia was described as "severe" and aggravated.  The 
same examiner assigned a GAF score of 80 just two months 
earlier.  The Board finds that neither score is particularly 
persuasive.  First, both reports are somewhat cursory and do 
not reflect that thorough evaluations were conducted.  
Second, the GAF score of 35 was assigned after the veteran 
made threatening remarks to the examiner over the assignment 
of the prior score of 80, and the resulting reduction in his 
disability rating.  As discussed in more detail below, the 
veteran also brought a knife into the examination and made a 
suicidal gesture by holding it to his throat.  In light of 
the extenuating circumstances surrounding these scores, the 
Board accords neither score significant weight.  However, the 
veteran's suicidal gesture is certainly evidence of suicidal 
ideation.  

A GAF score of 55 was assigned in December 1999; however, 
this was also based on minimal objective findings.  Scores of 
55, and a score of 60 have also been assigned during regular 
counseling sessions; however, again, these are generally 
based on fairly minimal objective findings.  A GAF score of 
55 to 60 was assigned in a June 2000 psychological 
evaluation.  

The bulk of the veteran's GAF scores clearly fall into the 
range of 45 to 50.  The scores above this range are few in 
number and would appear to be based on fairly minimal 
objective findings.  Scores in the range of 41 to 50 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).

While there is no strict correlation between GAF scores and 
any particular disability rating, the Board believes that 
"major impairment in several areas," as indicated by the 
veteran's predominant GAF scores, is more serious than the 
"reduced reliability" contemplated for the 50 percent level 
under the current version of the rating schedule, and more 
closely approximates "deficiencies in most areas" as 
contemplated by the 70 percent disability rating.  

The Board also notes that the April 2000 examiner's use of 
the term "severe" is consistent with the criteria for a 70 
percent rating in effect prior to November 7, 1996, which, in 
essence, require occupational and social impairment that is 
severe.  

The Board notes that occupational impairment is difficult to 
assess in this case, as the veteran has been completely 
disabled due to a heart condition during the entire appeal 
period.  However, in terms of social impairment, the veteran 
reported to the May 2005 examiner that he has lost interest 
in everything.  While he reported that he gets along with his 
wife of 19 years as well as his children, he stated that he 
does not have any social relationships outside of his therapy 
sessions.  He has no activities or leisure pursuits other 
than television.  Social and interpersonal relationships were 
described as very limited.  He attributes his not wanting to 
be around other people to his PTSD symptoms.  His prognosis 
was described as fairly poor.  The veteran used to enjoy 
activities such as flying an ultralight aircraft.  However, 
he sold his aircraft and no longer does this.  There is also 
some evidence consistent with paranoia, which may contribute 
to his social impairment.  The veteran reported at an August 
2002 counseling session that he spends between 20 and 60 
percent of his day worrying about being followed or having 
listening devices planted on him.  The Board believes that, 
when viewed as a whole, such findings indicate a level of 
social impairment that is unquestionably more than moderate 
in degree.  The Board finds that severe social impairment is 
more nearly approximated.

In light of the above, it is the judgment of the Board that 
application of the schedular criteria under either version of 
the rating schedule to the veteran's symptoms warrants a 70 
percent rating.  However, the evidence does not the presence 
of social and industrial impairment that more nearly 
approximates the criteria for a 100 percent rating than those 
for a 70 percent rating under the former or current criteria.  

In this case, the evidence is not consistent with gross 
impairment in thought processes or communication.  Although 
the May 2005 examiner reported that there is impairment of 
thought process or communications, he did not describe the 
degree of such impairment.  Indeed, the Board believes that 
this finding is likely a typographical or reporting error, as 
the examiner went on to report that the veteran's rate and 
flow of speech were normal, relevant, and logical, with no 
obscured speech patterns.  The July 2003 VA examiner found 
that the veteran was fairly articulate and could express 
himself well during the interview.  The veteran was described 
as having no obvious cognitive difficulties.  The July 2003 
VA examiner reported that the veteran had mild concentration 
problems; however, the veteran's thinking was described as 
logical and goal oriented with no indication of a thought 
disorder.  E.A.W., M.D. found in September 2001 that the 
veteran's thought processes were generally logical, although 
the veteran was easily distracted, and was occasionally 
tangential or circumstantial.  A June 2000 VA examination 
report shows that the veteran's speech content, volume, and 
articulation were all normal.  There was no evidence of a 
thought disorder.  Thought processes were goal-directed, 
coherent and logical.  

While a May 2001 letter from a Vet. Center social worker 
states that the veteran has difficulty understanding complex 
concepts, this finding does not appear to be consistent with 
the otherwise normal medical findings reported above.  The 
Board finds that the conclusions of the VA and private 
physicians reported above are better explained and supported, 
and thus more probative than the finding of the Vet. Center 
social worker.

The evidence is not consistent with persistent delusions or 
hallucinations.  The May 2005 examiner reported no delusions 
and hallucinations.  A June 2000 VA examination report shows 
no hallucinations, as did Psychiatrist S.W., M.D. in July 
1999.  

The evidence is not consistent with grossly inappropriate 
behavior.  The May 2005 examiner reported no inappropriate 
behavior, no violence or assaultiveness, and no obsessive or 
ritualistic behavior.

The evidence is not consistent with a persistent danger of 
hurting [him]self or others.  The May 2005 examiner reported 
no history of suicide attempts, violence or assaultiveness.  
He also reported no inappropriate behavior, no homicidal 
thoughts, and no impaired impulse control.  

The strongest evidence in favor of this criterion, and in 
favor of grossly inappropriate behavior, comes from a June 
2000 VA examination report showing that the veteran brought a 
knife to one of his counseling sessions.  As serious and as 
reckless as such an action is, it does not by itself indicate 
that the veteran presents a persistent danger of hurting 
himself or others, or that his condition is manifested by 
grossly inappropriate behavior.  This appears to be an 
isolated incident, and was described by the veteran as an 
attempt to embarrass the doctor, not as an attempt to hurt 
the doctor or himself.  As noted above, the veteran was upset 
about a GAF score previously assigned by the examiner.  

While there is a reference in the May 2004 discharge summary 
of a possible suicide attempt, a total disability rating is 
already in effect for that period.  

In sum, although there is clearly evidence that the veteran 
has contemplated suicide, the evidence does not show that he 
presents a persistent danger of hurting himself or anyone 
else.  

The evidence is not consistent with intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  The May 2005 examiner reported 
that the veteran was able to handle routine responsibilities 
of self care and has the ability to maintain minimal personal 
hygiene and other basic activities of daily living.  The July 
2003 VA examiner found that the veteran's grooming and 
hygiene were satisfactory.  E.A.W., M.D. found that he had 
adequate grooming and hygiene in September 2001.  In July 
1999, Psychiatrist S.W., M.D. found that the veteran is able 
to maintain personal hygiene.  

The evidence is not consistent with disorientation to time or 
place.  The May 2005 examiner reported that the veteran was 
oriented to person, place, and time.  Even during the 
veteran's hospitalization from March to May 2004, the veteran 
was found to be oriented.  The July 2003 VA examiner found 
that the veteran was alert and oriented.  A June 2000 VA 
examination report also shows that the veteran was alert and 
oriented.  In July 1999 Psychiatrist S.W., M.D. found the 
veteran to be oriented to person, place and time.  

The evidence is not consistent with memory loss for names of 
close relatives, own occupation or own name.  The May 2005 
examiner reported that the veteran's memory was intact both 
short term and long term.  While the veteran complained of 
memory loss to the July 2003 VA examiner, he found that the 
veteran's memory appeared to be functionally intact, and the 
veteran's memory problems appeared to be more a function of 
reduced concentration than an organically based memory 
impairment.  A similar finding was made in July 1999 by 
Psychiatrist S.W., M.D., who found that the veteran's 
difficulty with memory loss had more to do with concentration 
than memory.  While the veteran complained of memory problems 
at a September 2001 examination by E.A.W., M.D., he denied 
any difficulty remembering names.  A June 2000 VA examination 
report shows that recent and remote memory are intact.  

In sum, the criteria enumerated for a 100 percent rating 
under the current rating schedule are not more nearly 
approximated than those of the 70 percent level.  The 
evidence does not demonstrate the type and degree of 
symptomatology, or its effect, as contemplated for a 100 
percent rating.  With respect to the former rating criteria, 
the Board finds that the evidence discussed above with 
respect to gross impairment of thought processes or 
communication, persistent delusions or hallucinations, and 
grossly inappropriate behavior demonstrates that the veteran 
does not have totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  

The Board also finds that the evidence does not show that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  In terms of social impairment, the July 2003 VA 
examiner noted that the veteran had been married to his 
present wife for 15 years (at that time).  He denied having 
friends and reported that he keeps to himself and leads a 
fairly socially isolated life.  However, the examiner noted 
that the veteran is able to interact with others on a very 
brief and superficial basis.  For example, he is able to go 
into stores and deal with clerks, but does not seek out close 
relationships.  The Board also notes that the veteran 
reported to the May 2005 VA examiner that he gets along well 
with his wife, and he goes once a week for group therapy 
sessions at the Vet. Center.  The examiner found that the 
veteran was able to handle his family role functioning.  
Thus, while the evidence of social impairment is clearly 
severe, the Board finds that it does not more nearly 
approximate total or virtual isolation in the community.   

Similarly, the evidence does not show that that the PTSD is 
productive of a demonstrable inability to obtain or retain 
employment.  In terms of occupational impairment, while the 
veteran is considered disabled for purposes of the Social 
Security Administration (SSA), the September 1991 SSA 
decision shows that this is based on the veteran's 
cardiovascular disorder, not his PTSD.  In fact, the decision 
includes a finding that the veteran retains the mental 
ability to meet the demands of a work setting.  The July 2003 
VA examiner reported that, when the veteran was working, he 
would often leave jobs because of conflicts with supervisors.  
His last job was with the post office and lasted 89 days.  He 
was fired 1 day before his 90-day probation ended because of 
a conflict with his supervisor at the end of the 90 days.  
While such evidence is indicative of severe occupational 
impairment, it does not indicate that the veteran is 
demonstrably unable to obtain or retain employment.  

For the reasons and bases expressed above, the Board has 
concluded that the evidence supports the assignment of a 70 
percent ring for the veteran's PTSD; however, a preponderance 
of the evidence is against entitlement to a rating higher 
than 70 percent.  

Fenderson Considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, as discussed above, the evidence does not 
support a 100 percent rating for any period of time during 
which a 100 percent rating is not already assigned.  The 
medical evidence of record for the remaining periods is 
generally quite consistent.  GAF scores have generally ranged 
in the 45 to 50 range throughout the period on appeal.  Based 
on the record, the Board finds that a 70 percent disability 
rating is for assignment for the entire period on appeal, 
excluding the periods for which a 100 percent rating has been 
assigned.  


ORDER

A disability rating of 70 percent for PTSD is granted, 
throughout the initial evaluation period and subject to the 
criteria applicable to the payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


